Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
TERMINAL DISCLAIMER 
The terminal disclaimer filed on 08/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,017,242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of terminal disclaimer approval, double patenting rejection is overcome.
EXAMINERS AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erik Swenson on (8/30/2022).
Claim 1 (currently amended): A traffic monitoring system, comprising a camera having a field of vision including at least a portion of a lane of a road; and a computing system, the computing system receiving a plurality of images from the camera, the images including a first car moving on a first path-in the lane of the road, the computing system having a processor, when instructed, the processor performs circling a perimeter of the first car on each of the images with a first rectangle; composing a first set of points, each point of the first set of points representing a center of the rectangle from each of the images; finding a first centroid using the first set of points, wherein the first centroid represents the first path; calculating a speed of the first car using the first centroid; wherein the speed of the first car can be provided to law enforcement for use in identifying a speeding violation. 
Claim 11 (currently amended): A computing system, comprising: a non-transitory computer-readable medium comprising instructions which, when executed by a processor of the computing system, causes the processor to perform the steps of: receiving a plurality of images taken by a traffic camera, the images includes a first car moving on a first path in a lane of a road; circling a perimeter of the first car on each of the images with a first rectangle; composing a first set of points, each point of the first set of points representing a center of the first rectangle; finding a first centroid using the first set of point, wherein the first centroid represents the first path; calculating a speed of the first car using the first centroid; wherein the speed of the first car can be provided to law enforcement for use in identifying a speeding violation.
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1 & 11) filed (06/08/2022) have been carefully considered. After carefully reviewing applicant amendments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 11, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 11 that includes: 
Claim 1:
…
“
a camera having a field of vision including at least a portion of a lane of a road; and a computing system, the computing system receiving a plurality of images from the camera, the images including a first car moving on a first path-in the lane of the road, the computing system having a processor, when instructed, the processor performs circling a perimeter of the first car on each of the images with a rectangle; composing a first set of points, each point of the first set of points representing a center of the rectangle from each of the images; finding a first centroid using the first set of points, wherein the first centroid represents the first path; calculating a speed of the first car using the first centroid; wherein the speed of the first car can be provided to law enforcement for use in identifying a speeding violation. 

”
Claim 11:
…
“
receiving a plurality of images taken by a traffic camera, the images includes a first car moving on a first path in a lane of a road; circling a perimeter of the first car on each of the images with a first rectangle; composing a first set of points, each point of the first set of points representing a center of the first rectangle; finding a first centroid using the first set of point, wherein the first centroid represents the first path; calculating a speed of the first car using the first centroid; wherein the speed of the first car can be provided to law enforcement for use in identifying a speeding violation.
”
Regarding dependent claims 2-10 & 15-17 these claims are allowed because of their dependence on independent claims 1 & 11 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661